     Case 3:21-cv-00098-BEN-JLB Document 8 Filed 03/10/21 PageID.180 Page 1 of 1



 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                         SOUTHERN DISTRICT OF CALIFORNIA
 7   TATOMA, INC., a California corporation,          Case No.: 3:21-cv-00098-BEN-JLB
     dba Atelier Aucoin Salon, on behalf of
 8
     itself and all others similarly situated,        ORDER GRANTING JOINT
 9                      Plaintiff,                    MOTION TO MODIFY BRIEFING
                                                      SCHEDULE
10   v.
11                                                    [ECF No. 7]
     GAVIN NEWSOM, in his official
12   capacity as the Governor of California;
     XAVIER BECERRA, in his official
13
     capacity as the Attorney General of
14   California; and KRISTY UNDERWOOD,
     in her official capacity as Executive
15
     Officer of the State Board of Barbering
16   and Cosmetology,
17                      Defendants.
18
19         The Court, having considered the parties’ Joint Motion to Modify the Briefing

20   Schedule, and good cause appearing, orders as follows:

21         1.    The parties’ Joint Motion is GRANTED.

22         2.    Plaintiff shall file its response to the motion to dismiss by April 12, 2021.

23         3.    Defendants shall file any reply in support of the motion by April 26, 2021.

24         4.    The hearing on the motion to dismiss is continued until May 3, 2021.

25         IT IS SO ORDERED.

26   Dated: March 10, 2021                 ________________________________
27                                              HON. ROGER T. BENITEZ
                                                United States District Judge
28
                                                  1
                                                                              3:21-cv-00098-BEN-JLB
